DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 5/16/2022, with respect to objections to the drawings have been fully considered and are persuasive.  The objections to the drawings have been obviated by amendments to the specification.  The objections of the drawings have been withdrawn. 
Applicant's arguments, see page 9, filed 05/16/2022, with respect to objections to the specification, have been fully considered but they are not persuasive.  While the objection to paragraph [0086] was corrected, the objection to paragraph [0111] has not been corrected.  A new claim objection is also made as a result of the amendments to the claims.  Please see objections to the specification below.
Applicant’s arguments, see pages 10-11, filed 05/16/2022, with respect to claim interpretation under 35 U.S.C 112(f), have been fully considered but they are not persuasive.  The Applicant argues that the claims recite sufficient structure.  The Applicant also argues that an algorithm for performing the claimed specific computer function is not needed.  While the Examiner does agree with the Applicant’s point that a listing of source code or a highly detailed description of the algorithm to be used to achieve the claimed functions is not needed (MPEP 2181(II)(B)), it is required to at least disclose the algorithm that transforms the general purpose microprocessor to a “special purpose computer programmed to perform the disclosed algorithm” (MPEP 2181(II)(B)).  As stated previously in the Office Action (02/15/2022), claims 6 and 15 refer to a general processor and electronic device, which made it necessary to look to the specification for support regarding information for performing the claimed operations.  As stated previously and reproduced below, paragraph [0120] of the Applicant’s specification is seen to provide support for these two claim limitations interpreted under 35 U.S.C 112(f).  Specifically, the Examiner finds support in the line “According to an embodiment, the electronic device 401 may calculate the calories 630 burned using user information (e.g., gender, age, and/or body weight) stored in the memory (e.g., the memory 230 of FIG. 2) and a specified table”.  The Applicant also mentions that the Applicant’s specification is replete with the processes to be performed by the processors, such as in the descriptions of Figures 10-12.  The Examiner doesn’t disagree but does contend that this doesn’t prevent the necessity to interpret the indicated limitations under 35 U.S.C 112(f).  The claim interpretation under 35 U.S.C 112(f) is maintained.
Applicant’s arguments, see pages 12-13, filed 05/16/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections have been obviated by amendments to the claims.  The 35 U.S.C 112(b) rejections have been withdrawn.  The Examiner notes, however, that a new 35 U.S.C 112(b) rejection is now made due to the amendments to the claims.
Applicant’s arguments, see pages 13-21, filed 05/16/2022, with respect to 35 U.S.C 101 rejections have been fully considered and are persuasive.  The 35 U.S.C 101 rejections have been obviated by amendments to the claims.  For instance, the amended claims now recite an accelerometer and a heart rate sensor, along with particular functions of each.  These recitations amount to more than just the generic biometric sensor for sensing biometric information that was recited previously.  The 35 U.S.C 101 rejections have been withdrawn. However, the Examiner notes that a new 35 U.S.C 101 rejection (Human Organism) is now made due to the amendments to the claims.  Please see 35 U.S.C 101 rejections below.
Applicant’s arguments, see pages 21-23, filed 05/16/2022, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The 35 U.S.C 103 rejections are obviated by amendments to the claims.  The Applicant argues that neither Alphonse nor Javey disclose or render obvious “when the sensed movement exceeds a threshold movement, sense a heart rate of the user using the heart rate sensor”, “when the sensed heart rate exceeds a threshold heartrate, sense fatigue information of the user based on electric current detected by using a fatigue sensor”, and “when the sensed fatigue exceeds a first threshold fatigue, output a fatigue notification on the display, the fatigue notification indicating a fatigue state”.  After further searching and consideration, the Examiner agrees.  The 35 U.S.C 103 rejections have been withdrawn.  Please see Allowable Subject Matter below.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0111], line 1: “electrode module 502 of FIG. 8” should be changed to “electrode module 502 of FIG. 5”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 objected to because of the following informalities:
Line 13: “heartrate” should be changed to “heart rate”.  There should be a space between “heart” and “rate” to remain consistent with the rest of the claims.
Claim 2 objected to because of the following informalities:
Line 9: “keep monitoring the movement” should be changed to “continue monitoring the movement”.  The Examiner believes this change clears up the intention of this limitation and avoids any potential confusion of keeping/storing monitored movements.
Claim 8 objected to because of the following informalities:
Line 2: “heartrate” should be changed to “heart rate”.  There should be a space between “heart” and “rate” to remain consistent with the rest of the claims.
Claim 10 objected to because of the following informalities:  
Lines 5-6: “sensing of a user of the wearable electronic device” should be changed to “sensing a heart rate of a user of the wearable electronic device”.  The Examiner believes this was unintentionally omitted based on the surrounding limitation and a reading of claim 1. A 35 U.S.C 112(b) lack of antecedent basis rejection occurs due to this omission.  Please see the 35 U.S.C 112(b) rejection below.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processor is configured to: calculate calories burned based on at least one of the exercise type or the exercise time” in claim 6.
“calculating calories burned based on at least one of the exercise type or the exercise time” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for such claim limitations that are found to invoke 112(f) can be found in various areas of the specification:
Paragraph [0120]
Paragraph [0120]
*Note: Sufficient support is found in the specification so that no other corresponding 35 U.S.C 112 rejections are necessary.  The Examiner notes that MPEP 2181(II)(B) notes that for a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function.  Claims 6 and 15 refer to a general processor and electronic device, which made it necessary to look to the specification for support regarding information for performing the claimed operations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-13, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the sensed heart rate" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
*Claims 12-13 and 15 are also rejected due to their dependency on claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4, 6, and 8-9 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 includes a positive recitation of living tissue with the limitation “A wearable electronic device worn on a user” in line 1. The human organism, a user, is positively recited throughout the instant set of claims (claims 1-4, 6, 8-9).
The rejection directed to or encompassing a human organism can be overcome by functionally claiming the rejected limitation.  For example, the limitation in claim 1 should be written as “A wearable electronic device configured to be worn on a user”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-4, 6, 8-10, 12-13, and 15 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1 and 10, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Alphonse and Javey) does not teach or render obvious sensing movement of the wearable electronic device using the accelerometer; when the sensed movement exceeds a threshold movement, sense a heart rate of the user using the heart rate sensor; when the sensed heart rate exceeds a threshold heart rate, sense fatigue information of the user based on electric current detected by using the fatigue sensor.  The Examiner notes Figure 15 of Alphonse and the corresponding paragraphs [0153]-[0156] show that a heart rate or biometric signal is received first (step 1502) before a second signal including acceleration data (step 1504) is received.  The Examiner notes that paragraph [0156] of Alphonse does explain (Figure 15, element 1516) that the individual may be fatigued, in need of improvement, at risk of any injury if the performance metric(s) is a threshold deviation, value, or range from the baseline data.  The Examiner notes that this step doesn’t occur until after the acceleration data and heart rate data are received, and there isn’t a mention of a specific fatigue sensor that senses fatigue information based on electric current.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1 and 10.  Due to their dependency on independent claims 1 and 10, instant claims 2-4, 6, 8-9, 12-13, and 15 are also considered to be allowable.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Martikka, et al. (U.S PGPub No. 2016/0143579) teaches wearable electronic devices, systems, and methods for sports performance monitoring.  Kaplan, et al. (U.S PGPub No. 2016/0071393) teaches methods, systems, and an apparatus for monitoring fatigue and notifying an individual.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792